           Case 1:21-cr-00051-TJK Document 8 Filed 03/16/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                :
                                                        :
                                                        :
             v.                                         :       Criminal No.      21-cr-0051 (TJK)
                                                        :
BRYAN BETANCUR,                                         :
          Defendant.                                    :

              JOINT MOTION FOR CONTINUANCE OF STATUS HEARING


        The United States of America, through its undersigned counsel, and the defendant, Bryan

Betancur, through his counsel, jointly move for the court to continue the Status Hearing currently

scheduled for March 24, 2021. The parties are in discussions regarding the language of a proposed

protective order for the purpose of providing discovery as well as consideration of consent to a

complex case designation. Defense counsel needs further time to discuss the language and

implications with her client who is incarcerated in another matter at a facility where

communications with counsel are less than desirable. Defense counsel would also like time to

discuss a disposition of this matter. The parties further agree that in the interest of justice, the time

between March 24, 2021, and the new proposed status date of April 27, 2021 be excluded from the

time in which trial must commence in this matter under the Speedy Trial Act.




                                                   1
           Case 1:21-cr-00051-TJK Document 8 Filed 03/16/21 Page 2 of 2




       Accordingly, the parties request a continuance until April 27, 2021 and an exclusion of

time under the Speedy Trial Act until that date.



                                                       Respectfully submitted,


                                                       CHANNING D. PHILLIPS
                                                       Acting United States Attorney
                                                       D.C. Bar No. 415793


                                             By:       __/s/ Brenda J. Johnson
                                                       Brenda J. Johnson
                                                       Assistant United States Attorney
                                                       D.C. Bar No. 370737
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       (202) 252-7801
                                                       Brenda.Johnson@usdoj.gov



                                                       A.J. KRAMER
                                                       FEDERAL PUBLIC DEFENDER

                                                       _____/s/__________________
                                                       Ubong E. Akpan
                                                       Assistant Federal Public Defender
                                                       625 Indiana Avenue, NW Suite 550
                                                       Washington, D.C. 20004
                                                       (202) 208-7500




                                                   2
